Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 5, 2015                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  151062(52)                                                                                                Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein,
                                                                    SC: 151062                                        Justices
  In re BEELER/HALL, Minors.                                        COA: 321648
                                                                    Genesee CC Family Division:
                                                                    12-128963-NA
  _______________________________________/

         On order of the Court, the motion for reconsideration of this Court’s March 20,
  2015 order is considered. We DIRECT the Department of Human Services to respond to
  the motion for reconsideration within 28 days after the date of this order. In particular,
  the Department of Human Services shall address: (1) whether, in light of the information
  provided by the respondent at the June 6, 2012 hearing, there was a violation of the notice
  requirement of the Indian Child Welfare Act (ICWA), 25 USC 1912(a), see In re Morris,
  491 Mich 81 (2012); and (2) whether there has been a violation of MCL 710.56(3), see In
  re JK, 468 Mich 202 (2003), and, if so, what is the remedy for the violation.

         The motion for reconsideration remains pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 5, 2015
         d0602
                                                                               Clerk